Citation Nr: 1037331	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-37 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable disability rating for 
residuals of an avulsion of the right nasi ala. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1964 to May 1968.  
Service in the Republic of Vietnam and receipt of the Combat 
Infantryman Badge is indicated by the evidence of record.   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

Issue not on appeal

The Board observes that the Veteran was granted service 
connection for residuals of a laceration of the right nostril in 
a September 2004 rating decision.  The Veteran has not, to the 
Board's knowledge, expressed dissatisfaction with that decision.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by the 
claimant's filing of a substantive appeal after a statement of 
the case is issued by VA].


FINDING OF FACT

The Veteran's service-connected residuals of an avulsion of the 
right nasi ala results in nasal congestion which obstructs 75 
percent of his nasal passage. 


CONCLUSION OF LAW

The criteria for the assignment of a 10 percent disability rating 
for the Veteran's service-connected avulsion of the right nasi 
ala have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.97, Diagnostic Code 6502 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss certain 
preliminary matters.  The Board will then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009);  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a "service connection" claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an application 
for "service connection," therefore, VA is required to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the September 2005 rating decision granted the Veteran's claim 
of entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to the 
initial rating assigned in that determination does not trigger 
additional notice obligations under 38 U.S.C.A. § 5103(a).  38 
C.F.R. § 3.159(b)(3) (2009).  Rather, the Veteran's appeal as to 
the initial rating assignment here triggers VA's statutory duties 
under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  As a consequence, VA is only required 
to advise the Veteran of what is necessary to obtain the maximum 
benefit allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code for rating the disability at issue, and 
included a description of the rating formulas for all possible 
schedular ratings under this diagnostic code.  The Veteran was 
thus informed of what was needed to obtain all schedular ratings 
above the initial evaluation that the RO assigned.  Therefore, 
the Board finds that the Veteran has been informed of what was 
necessary to achieve a higher initial rating for the service-
connected disability at issue.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate his 
claim, and that there is no reasonable possibility that further 
assistance would aid in substantiating it.  In particular, the 
record contains the Veteran's service treatment records, VA 
outpatient medical records and a VA examination report. 

The Board has carefully reviewed the Veteran's statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, the 
Veteran was provided with a VA examination in September 2006. 
 The report of this examination reflects that the examiner 
recorded the Veteran's current complaints, conducted an 
appropriate physical examination and rendered an appropriate 
diagnosis and opinion consistent with the remainder of the 
evidence of record, and pertinent to the rating criteria.  
Supporting rationale was also provided for the opinion proffered.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  While the record does not 
reflect that the September 2006 examiner reviewed the Veteran's 
claims folder, the Veteran is not prejudiced thereby as the 
examiner considered medical history as reported by the Veteran 
which is consistent with that contained in the claims folder.  
The Board therefore concludes that the examination is adequate 
for rating purposes.  See 38 C.F.R. § 4.2 (2009).  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained. There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claim.  He has declined to exercise 
his option of a personal hearing.  Accordingly, the Board will 
proceed to a decision.  

Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings." See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, the diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

Diagnostic Code 6502 is deemed by the Board to be the most 
appropriate code, primarily because it pertains specifically to 
the disability at issue (deviation of the nasal septum) but also 
because it provides specific guidance as to how symptoms of this 
disability are to be evaluated.  The Board can identify nothing 
in the evidence to suggest that another diagnostic code would be 
more appropriate, and the Veteran has not requested that another 
diagnostic code should be used.  Accordingly, the Board concludes 
that the Veteran is appropriately rated under Diagnostic Code 
6502.

Specific rating criteria

The pertinent provisions of 38 C.F.R. § 4.97, Diagnostic Code 
6502 read as follows:

10 percent - traumatic only; with 50 percent obstruction of the 
nasal passage on both sides or complete obstruction on one side.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero percent 
evaluation, a zero percent evaluation will be assigned when the 
required symptomatology is not shown.  See 38 C.F.R. § 4.31 
(2009).

Analysis 

The Veteran's service-connected residuals of an avulsion of the 
right nasi ala are currently evaluated as zero percent disabling.  
To qualify for a 10 percent disability rating under Diagnostic 
Code 6502, the evidence of record would have to show a "50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side."

After examining the Veteran, the September 2006 VA examiner 
stated that the Veteran had a "mild deviation of the nasal 
septum on both sides, but with no significant obstruction from 
the deviation."  It was noted that the Veteran's nasal 
congestion produces most of his nasal obstruction.  The examiner 
therefore opined that it is "at least as likely as not that the 
majority of [the Veteran's] nasal obstruction results from his 
nasal congestion." 

In January 2007, the Veteran submitted the medical opinion of 
B.R., M.D. who indicated that he reviewed the reviewed the 
September 2006 VA examination report, examined the Veteran, and 
found that the sinus congestion the Veteran is experiencing is 
due to the obstruction resulting from his deviated nasal septum.  
Dr. B.R. found that 75 percent of the Veteran's nasal passage is 
obstructed as a result of his deviated nasal septum.  

Upon review, both the September 2006 and January 2007 medical 
opinions indicate that the Veteran's nasal passage is obstructed 
due to his nasal congestion.  The January 2007 opinion from Dr. 
B.R. indicates that this congestion is a result of the Veteran's 
deviated nasal septum.  Since the evidence of record demonstrates 
that 75 percent of the Veteran's nasal passage is obstructed due 
to his deviated nasal septum, the criteria for a 10 percent 
disability rating have been met. 

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the Court discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was possible 
for a veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, the medical evidence of record indicates that the 
Veteran's deviated nasal septum has remained constant throughout 
the appeal period.  The September 2006 and January 2007 medical 
opinions describe similar respiratory symptomatology and indicate 
that the Veteran's nasal passages have been obstructed due to 
congestion.  Accordingly, the 10 percent rating which the Board 
is assigning is effective from May 31, 2005, the date of service 
connection.

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in the 
first instance.  See also VAOPGCPREC 6-96.  The RO included 38 
C.F.R. § 3.321(b)(1) in the October 2006 Statement of the Case 
(SOC) and appears to have considered the regulation in the 
Veteran's case.  Accordingly, the Board will address the 
possibility of the assignment of an extraschedular rating for the 
increased disability rating at issue.  

According to the regulation, an extraschedular disability rating 
is warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009).  An exceptional case is said to include 
such factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the level of disability and symptomatology 
and is found to be inadequate, the Board must then determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected deviated 
nasal septum.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the ratings 
schedule would not be appropriate.  In fact, as discussed in 
detail above, the symptomatology of the Veteran's disability is 
specifically contemplated under the appropriate ratings 
criteria.  Accordingly, the Board finds that the Veteran's 
disability picture has been contemplated by the ratings schedule.

Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot.  Nevertheless, the 
Board will briefly note that the evidence in this case does not 
demonstrate any of the factors provided in the "governing 
norms" such as frequent hospitalization or marked interference 
with employment.  See 38 C.F.R. § 3.321(b)(1).  In this case, 
there is no indication that the Veteran has required frequent 
hospitalizations for his deviated nasal septum. 

With respect to employment, the evidence of record indicates that 
the Veteran has been working as a clerk for the same company for 
nearly four decades.  See the May 2005 VA examination.  In this 
case, there is no indication that the Veteran's deviated nasal 
septum has caused him to miss work or creates any unusual 
employment impairment.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  In 
addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other reason 
why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

ORDER

An initial disability rating of 10 percent is granted for 
residuals of an avulsion of the right nasi ala, subject to 
governing regulations concerning the payment of monetary 
benefits.


____________________________________________
J. K. BARONE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


